Citation Nr: 1732492	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO. 08-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a Morton's neuroma, right foot, associated with residuals of right foot surgery.

2. Entitlement to a rating in excess of 20 percent for residuals of right foot surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The Board notes that the Veteran testified before an Acting Veterans Law Judge in a July 2010 hearing and such hearing transcript is associated with the claims file. However, during the pendency of the appeal, the Acting Veterans Law Judge retired. As such, the Veteran was notified in a May 2017 letter that he was entitled to another hearing before the Board. See 38 C.F.R. § 20.707 (2016). The Veteran has indicated that he would not like another hearing. As such, the Board may proceed on the appeal.

This case was originally before the Board in May 2011 when the claims were remanded for further development. The RO issued a supplemental statement of the case in January 2017 and the appeal is once again before the Board.


FINDINGS OF FACT

1. The Veteran's service-connected Morton's neuroma, right foot, associated with residuals of right foot surgery, has been assigned the maximum schedular rating authorized under Diagnostic Code (DC) 5279. 

2. The symptoms associated with the Veteran's service-connected residuals of right foot surgery more nearly approximate the criteria for a severe foot injury.  
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for Morton's neuroma, right foot, associated with residuals of right foot surgery, have not been met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5279 (2016). 

2. The criteria for a 30 percent rating for service-connected residuals of right foot surgery have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's written assertions. Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

Next, the Veteran was afforded VA examinations for his right foot in May 2005, June 2006, June 2009, November 2010, and October 2013. The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right foot since the most recent VA examination. The Veteran and his representative have not made such allegations. The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the matter was remanded in May 2011. All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). With respect to his claim for an increased rating for residuals of right foot surgery, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Morton's Neuroma, Right Foot

The Veteran is currently in receipt of an initial 10 percent evaluation for his service-connected Morton's neuroma, right foot, associated with residuals of right foot surgery under 38 C.F.R. § 4.71a, Diagnostic Code 5279. Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral. This is the maximum schedular disability rating available under Diagnostic Code 5279. 38 C.F.R. § 4.71a. As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 5279. 38 C.F.R. § 4.71a.

The Board notes that the Veteran is also separately service-connected for residuals of a right foot surgery under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries. The Board will next address whether a higher rating is warranted for the Veteran's right foot under Diagnostic Code 5284.

Residuals of Right Foot Surgery

The Veteran is currently in receipt of a 20 percent disability rating for residuals of right foot surgery during the period on appeal, with a temporary 100 percent disability rating assigned between July 25, 2012 and September 30, 2012 (38 C.F.R. § 4.30), under Diagnostic Code 5284. 38 C.F.R. § 4.71a.

The Veteran contends that an increased rating is warranted as his right foot condition continues to get worse, despite multiple right foot surgeries. Under Diagnostic Code 5284, ratings of 10, 20 and 30 percent are assigned for moderate, moderately severe, and severe disability, respectively. Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2016). All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran underwent a VA examination in May 2005. He reported that he was no longer able to ambulate without discomfort. He stated that he was unable to walk/stand more than 10 minutes without requiring a rest period. The VA examiner noted that it was more than likely that the Veteran's current problems were secondary to his second surgery that was performed while he was on active duty. 

The Veteran was afforded another VA examination in June 2006. He reported ongoing throbbing pain and functional limitations while standing and walking. He reported that walking barefoot was extremely painful for him and that he had recently been given orthotics. He was diagnosed with removal of right sesamoid bone in 1981 with ongoing pain in his foot made worse by walking. A bunion was noted on his right foot with hammertoes two to four. 

The Veteran was again evaluated in a June 2009 VA examination. The Veteran reported pain to the point where he is tearful when discussing it. He stated that he has essentially no relief of his symptoms and finds it difficult to ambulate or do his job. The VA examiner noted a markedly antalgic gait. The VA examiner stated that the Veteran had a neuroma as a result of his tibial sesamoid surgery done while he was in service. 

At a November 2010 VA examination the Veteran reported a long history of foot pain, with 2-3 surgeries to his right foot in the military. The Veteran reported pain at the forefoot of his right foot, usually 2-3 hours into his work activity. He reported that he wears custom orthotics with moderate relief. The Veteran stated that he is unable to wear his orthotics and metatarsal extensors on the right foot at the same time as they will not fit into his custom shoe. He complained of intermittent numbness, burning, and tingling to the right foot. The Veteran reported that he does activities at home in small intervals to enable him to stay off his feet as much as possible and to decrease pain to enable him to go to work the next evening. He was diagnosed with deformity of the second right metatarsal with mild hallux valgus deformity status post neurectomy 2008 to the right foot, and medial sesamoid removal in 1981 while in the military.

The Veteran most recently was evaluated in an October 2013 VA examination. He was diagnosed with a Morton's neuroma, metatarsalgia, hallux valgus, and onychocryptosis. The VA examiner noted that the Veteran's neuroma had been removed in 2010 right foot surgery and that the Veteran had undergone hammertoe surgery on his right foot in 2012. All surgical scars were noted to be well-healed, asymptomatic and stable. The VA examiner noted that the Veteran continues to have significant pain in the soles of his feet and that he prefers to walk tip-toed or on his heels, and not put weight on the soles. It was noted that the Veteran wears orthotics in his shoes and also wears specialty made shoes. Diagnostic testing reflected degenerative or traumatic arthritis of the right foot. The VA examiner noted that she could not, based on available clinical information, predict whether the limitation due to pain, weakness or fatigability or incoordination would be significant without resorting to mere speculation.

The Board has reviewed numerous VA treatment records, throughout the period on appeal, spanning over a decade, which reflect continuous severe pain of the Veteran's right foot and surgeries to attempt to relieve his right foot problems. 

In light of the foregoing, the Board finds that, for the entirety of the appeal period, the symptomatology associated with the Veteran's residuals of right foot surgery more nearly approximates the criteria for a 30 percent evaluation under DC 5284 for a severe foot injury. 

A note to Diagnostic Code 5284 states that a 40 percent rating is assigned when there is actual loss of use of the foot. Under 38 C.F.R. § 4.71a, Code 5167, a 40 percent rating is warranted for loss of use of the foot. (If loss of use is shown, Code 5167 indicates that a claimant is also entitled to special monthly compensation.) "Loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. The October 2013 VA examiner specifically noted that the functioning of the Veteran's right foot was not so diminished that amputation with prosthesis would equally serve the Veteran.

Also for consideration is the "amputation rule" under 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, per Code 5165.

In this case, the Veteran is now evaluated at the maximum rating permitted under Code 5284, and as previously noted he is additionally assigned a 10 percent rating for Morton's neuroma of the right foot, throughout the period on appeal. Considering the amputation rule and Code 5167, the highest schedular rating to which the Veteran may be entitled for his right foot disability is 40 percent. With the award of an increased rating of 30 percent under Diagnostic Code 5284 he is now at the maximum rating allowable for his right foot.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. Here, however, the Veteran is already receiving TDIU (a total 100 percent rating). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted. The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology. The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

An initial rating in excess of 10 percent for a Morton's neuroma, right foot, associated with residuals of right foot surgery, is denied.

A rating of 30 percent for residuals of right foot surgery is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


